Ingraham, P. J. (concurring):
The discussion of this case by Mr. Justice Laughlin points out various rulings upon questions of evidence, exceptions taken to the charge as made, and refusals to charge, which I think are erroneous, and an examination of the record discloses that in consequence of the rulings of the learned trial judge both in regard to evidence and passing upon the defendant’s requests to charge, the case was not presented to the jury in such a way as to preserve the rights of the defendant.
I also concur with Mr. Justice Miller and, therefore, vote for a new trial.